367 F.2d 865
Edward Earle BECK, Appellant,v.UNITED STATES of America, Appellee.
No. 21379.
United States Court of Appeals Fifth Circuit.
Oct. 27, 1966, Rehearing Denied Nov. 28, 1966.

Before JONES and DYER, Circuit Judges, and SPEARS, District Judge.
PER CURIAM.


1
The consideration of this appeal leaves this Court with the firm conviction that the appellant did not receive a fair trial.  Since the fundamental errors will not recur upon another trial, no useful purpose would be served by a discussion of them.  So that a new trial may be had, the order of the district court denying the appellant's motion under 28 U.S.C.A. 2255 will be reversed and the cause remanded with directions to vacate the judgment of conviction and sentence of the appellant.  It appears that the district court was without jurisdiction to enter any order denying appellant's motion under Rule 33, Fed.Rules Crim.Proc. 18 U.S.C.A. and the appeal from that portion of the district court's order is dismissed.  That portion of the order denying the Section 2255 motion is


2
Reversed and remanded.